 


109 HR 3379 IH: Stronger Families Act
U.S. House of Representatives
2005-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3379 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2005 
Mr. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend part E of title IV of the Social Security Act to promote safe and permanent homes for foster children. 
 
 
1.Short titleThis Act may be cited as the Stronger Families Act. 
2.FindingsThe Congress finds the following: 
(1)By enacting the Adoption and Safe Families Act of 1997 (Public Law 105–89) and the Adoption Assistance and Child Welfare Act of 1980 (Public Law 96–272), the Congress recognized the need to align Federal incentives with the desired goal of providing abused and neglected children safe, permanent homes. 
(2)According to the nonpartisan Pew Commission on Children in Foster Care composed of former Members of Congress of both parties and other child welfare experts, between 1997 and 2002, adoptions increased by 64 percent, and each state, the District of Columbia, and Puerto Rico has earned an award for increasing adoptions. 
(3)Adoption represents only one avenue to permanency for children in the foster care system, affecting only 9 percent of children in foster care in 2003. Adoption is not a viable option for many children in foster care. Children living with relatives are less likely to use adoption, and courts explicitly rule out this permanency option for thousands of children each year. 
(4)Moreover, adoption is not equally available to children of all races and ethnicities. African-American children live in kinship care arrangements more than in other types of care arrangements and have a lower rate of adoption than other children, making reunification and legal guardianship important permanency options for this population. 
(5)Reunification and guardianship are central avenues by which any child in foster care may enter stable, caring homes. In 2002, 54 percent of children in foster care were reunified with their parents and 4 percent obtained legal guardianship. 
(6)Moreover, Federal guidelines create a financial disincentive to legal guardianship because all Federal support ceases once guardianship is established, presenting an overwhelming hardship for caretakers given the known health and mental health problems of children who have been in foster care. Research indicates that 30 to 40 percent of youth in foster care experience chronic medical problems. 
(7)To help meet the needs of foster children with special needs who are adopted, approximately $308 per month in Federal funds is provided to their adoptive families. The Federal Government pays approximately $383 per month to cover all adoption assistance program costs, including monthly payments to families, administration, and training. 
(8)Remaining in foster care when stable, permanent homes are available places unnecessary burdens on States, caseworkers, and families, requiring regular court appearances, quarterly case reviews, monthly caseworker visits, and government involvement in routine family activities and decisions.  
3.Permanency incentive payments 
(a)In generalSection 473A of the Social Security Act (42 U.S.C. 673a) is amended to read as follows: 
 
473A.Permanency incentive payments 
(a)Grant authoritySubject to the availability of such amounts as may be provided in advance in appropriations Acts for this purpose, the Secretary shall make a grant to each State that is an incentive-eligible State for a fiscal year in an amount equal to the permanency incentive payment payable to the State under this section for the fiscal year, which shall be payable in the immediately succeeding fiscal year. 
(b)Incentive-eligible StateA State is an incentive-eligible State for a fiscal year if— 
(1)the State has a plan approved under this part for the fiscal year; 
(2) 
(A) 
(i)the foster child adoption rate for the State for the fiscal year exceeds the base foster child adoption rate for the State for the fiscal year; or 
(ii)the older child adoption rate for the State for the fiscal year exceeds the base older child adoption rate for the State for the fiscal year; 
(B) 
(i)the guardianship placement rate for the State for the fiscal year exceeds the base guardianship placement rate for the State for the fiscal year; or 
(ii)the older child guardianship placement rate for the State for the fiscal year exceeds the base older child guardianship placement rate for the State for the fiscal year; or 
(C)the reunification rate for the State for the fiscal year exceeds the base reunification rate for the State for respect to the fiscal year;   
(3)the State is in compliance with subsection (c) for the fiscal year; 
(4)the State provides health insurance coverage to any child with special needs (as determined under section 473(c)) for whom there is in effect— 
(A)an adoption assistance agreement between a State and the adoptive parent or parents of the child; or 
(B)a guardianship agreement between a State and the legal guardian or guardians of the child; and 
(5)the fiscal year is fiscal year 2006 or 2007. 
(c)Data requirements 
(1)In generalA State is in compliance with this subsection for a fiscal year if the State has provided to the Secretary the data described in paragraph (2)— 
(A)for fiscal years 2004 and 2005 (or, if the 1st fiscal year for which the State seeks a grant under this section is after fiscal year 2006, the 2 fiscal years most immediately preceding such 1st fiscal year); and 
(B)for each fiscal year that succeeds the 2 fiscal years specified or referred to in subparagraph (A) and that precedes the fiscal year referred to in this paragraph in the matter preceding subparagraph (A). 
(2)Determination of permancy placement rates based on afcars dataThe Secretary shall determine the rates of each type of adoption, guardianship placement, and reunification described in this section in each State with respect to each of fiscal years 2006 and 2007 on the basis of data meeting the requirements of the system established pursuant to section 479, as reported by the State and approved by the Secretary by August 1 of the succeeding fiscal year. 
(3)No waiver of afcars requirementsThis section shall not be construed to alter or affect any requirement of section 479 or of any regulation prescribed under such section with respect to reporting of data by States, or to waive any penalty for failure to comply with such a requirement. 
(d)Permanency incentive payment 
(1)In generalExcept as provided in paragraph (2), the permanency incentive payment payable to a State for a fiscal year under this section shall be equal to the sum of— 
(A)$3,000, multiplied by the amount (if any) by which the sum of the number of foster child adoptions, the number of guardianship placements, and the number of reunifications for the State for the fiscal year exceeds the sum of— 
(i)the number of foster child adoptions for the State for the fiscal year multiplied by the base foster child adoption rate for the State for the fiscal year; 
(ii)the number of guardianship placements for the State for the fiscal year multiplied by the base guardianship placement rate for the State for the fiscal year; and 
(iii)the number of reunifications for the State for the fiscal year multiplied by the base reunification rate for the State for the fiscal year; 
(B)$1,500, multiplied by the amount (if any) by which the sum of the number of special needs adoptions that are not older child adoptions and the number of special needs guardianship placements that are not older child guardianship placements for the State for the fiscal year exceeds the sum of— 
(i)the number of special needs adoptions that are not older child adoptions for the State for the fiscal year, multiplied by the base rate of special needs adoptions that are not older child adoptions for the State for the fiscal year; and 
(ii)the number of special needs guardianship placements that are not older child guardianship placements for the State for the fiscal year, multiplied by the base rate of special needs guardianship placements that are not older child guardianship placements for the State for the fiscal year; and 
(C)$3,000, multiplied by the amount (if any) by which the sum of the number of older child adoptions and the number of older child guardianship placements for the State for the fiscal year exceeds the sum of— 
(i)the number of older child adoptions for the State for the fiscal year, mutiplied by the base older child adoption rate for the State for the fiscal year; and 
(ii)the number of older child guardianship placements for the State for the fiscal year, mutiplied by the base older child guardianship placement rate for the State for the fiscal year. 
(2)Pro rata adjustment if insufficient funds availableFor any fiscal year, if the total amount of permanency incentive payments otherwise payable under this section for a fiscal year exceeds the amount appropriated pursuant to subsection (h) for the fiscal year, the amount of the permanency incentive payment payable to each State under this section for the fiscal year shall be— 
(A)the amount of the permanency incentive payment that would otherwise be payable to the State under this section for the fiscal year; multiplied by 
(B)the percentage represented by the amount so appropriated for the fiscal year, divided by the total amount of permanency incentive payments otherwise payable under this section for the fiscal year. 
(e)2-year availability of incentive paymentsPayments to a State under this section in a fiscal year shall remain available for use by the State through the end of the succeeding fiscal year. 
(f)Limitations on use of incentive paymentsA State shall not expend an amount paid to the State under this section except to provide to children or families any service (including post-permanency services) that may be provided under part B or E. Amounts expended by a State in accordance with the preceding sentence shall be disregarded in determining State expenditures for purposes of Federal matching payments under sections 423, 434, and 474. 
(g)DefinitionsIn this section: 
(1)Foster child adoptionThe term foster child adoption means, with respect to a State and a fiscal year, a final adoption of a child if— 
(A)at the time of adoptive placement, the child was in foster care under the supervision of the State; and 
(B)during the fiscal year, the period for which the adoption has lasted has become 12 months. 
(2)Special needs adoptionThe term special needs adoption means, with respect to a State and a fiscal year, a final adoption of a child if— 
(A)there is in effect for the child an adoption assistance agreement entered into by the State under section 473; 
(B)the child is a child with special needs for purposes of this section; and 
(C)during the fiscal year, the period for which the adoption has lasted has become 12 months. 
(3)Older child adoptionThe term older child adoption means, with respect to a State and a fiscal year, the final adoption in the State of a child who has attained 9 years of age if— 
(A) 
(i)at the time of the adoptive placement, the child was in foster care under the responsibility of the State; or 
(ii)an adoption assistance agreement for the child is in effect under section 473 with respect to the child; and 
(B)during the fiscal year, the period for which the adoption has lasted has become 12 months.  
(4)Guardianship placementThe term guardianship placement means, with respect to a State and a fiscal year, the placement of a child with a caretaker pursuant to a legal guardianship if— 
(A)immediately before the placement, the child had been in foster care under the responsibility of the State for no less than 12 months; 
(B)the State has determined that neither being returned home nor being adopted is an appropriate permanency option for the child; and 
(C)during the fiscal year, the period for which the placement has lasted has become 12 months. 
(5)Special needs guardianship placementThe term special needs guardianship placement means, with respect to a fiscal year, a guardianship placement, with respect to the fiscal year, of a child with special needs. 
(6)Older child guardianship placementThe term older child guardianship placement means, with respect to a State and a fiscal year, a guardianship placement of a child who has attained 9 years of age if, at the time of the guardianship placement, the child was in foster care under the supervision of the State. 
(7)ReunificationThe term reunification means, with respect to a State and a fiscal year, the reuniting of a child who is in foster care under the responsibility of the State with the family from whom the child was removed if— 
(A)immediately before the reuniting, the child had been in such care for not less than 1 month; and 
(B)during the fiscal year, the period for which the child has remained reunited with the family has become 12 months 
(8)Foster child adoption rateThe term foster child adoption rate means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who became subject to a foster child adoption during the fiscal year.  
(9)Base foster child adoption rateThe term base foster child adoption rate means, with respect to a State and— 
(A)fiscal year 2006, the foster child adoption rate for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the foster child adoption rate for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(10)Older child adoption rateThe term older child adoption rate means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who— 
(A)have attained 9 years of age; and 
(B)became subject to an older child adoption during the fiscal year. 
(11)Base older child adoption rateThe term base older child adoption rate means, with respect to a State and— 
(A)fiscal year 2006, the older child adoption rate for the State for fiscal year 2005; and 
(B)any subsequent fiscal year, the older child adoption rate for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(12)Guardianship placement rateThe term guardianship placement rate means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who became subject to a guardianship placement during the fiscal year. 
(13)Base guardianship placement rateThe term base guardianship placement rate means, with respect to a State and— 
(A)fiscal year 2006, the guardianship placement rate for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the guardianship placement rate for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(14)Older child guardianship placement rateThe term older child guardianship placement rate means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who— 
(A)have attained 9 years of age; and 
(B)during the fiscal year, became subject to an older child guardianship placement. 
(15)Base older child guardianship placement rateThe term base older child guardianship placement rate means, with respect to a State and— 
(A)fiscal year 2006, the older child guardianship placement rate for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the older child guardianship placement rate for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(16)Reunification rateThe term reunification rate means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who become subject to a reunification during the fiscal year. 
(17)Base reunification rateThe term base reunification rate means, with respect to a State and— 
(A)fiscal year 2006, the reunification rate for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the reunification rate for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(18)Base rate of special needs adoptions that are not older child adoptionsThe term base rate of special needs adoptions that are not older child adoptions means, with respect to a State and— 
(A)fiscal year 2006, the rate of special needs adoptions that are not older child adoptions for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the rate of special needs adoptions that are not older child adoptions for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(19)Rate of special needs adoptions that are not older child adoptionsThe term rate of special needs adoptions that are not older child adoptions means, with respect to a State and a fiscal year, of the children in foster care under the responsibility of the State, the percentage who— 
(A)are children with special needs; 
(B)have not attained 9 years of age; and 
(C)during the fiscal year, became subject to a special needs adoption.  
(20)Base rate of special needs guardianship placements that are not older child guardianship placementsThe term base rate of special needs guardianship placements that are not older child guardianship placements means, with respect to a State and— 
(A)fiscal year 2006, the rate of special needs guardianship placements that are not older child guardianship placements for the State for fiscal year 2005; or 
(B)any subsequent fiscal year, the rate of special needs guardianship placements that are not older child guardianship placements for the State for the fiscal year for which the rate is the greatest in the period that begins with fiscal year 2005 and ends with the fiscal year preceding that subsequent fiscal year. 
(21)Child with special needs For purposes of this section, a child shall not be considered a child with special needs unless— 
(A)the State has determined that the child cannot or should not be returned to the home of his parents; and 
(B)the State had first determined that there exists with respect to the child a specific factor or condition (such as his ethnic background, age, or membership in a minority or sibling group, or the presence of factors such as medical conditions or physical, mental or emotional handicaps) because of which it is reasonable to conclude that such child cannot be placed with adoptive parents or a guardian without providing medical assistance under title XIX.  
(h)Limitations on authorization of appropriations 
(1)In generalFor grants under subsection (a), there are authorized to be appropriated to the Secretary $43,000,000 for each of fiscal years 2006 through 2008.  
(2)AvailabilityAmounts appropriated under paragraph (1), or under any other law for grants under subsection (a), are authorized to remain available until expended, but not after fiscal year 2008. 
(i)Technical assistance 
(1)In generalThe Secretary may, directly or through grants or contracts, provide technical assistance to assist States and local communities to reach their targets for increased rates of adoptions, guardianships, and reunifications for children in foster care. 
(2)Description of the character of the technical assistanceThe technical assistance provided under paragraph (1) may support the goal of encouraging more adoptions out of the foster care system when adoptions promote the best interests of children, and more permanency placements of other kinds out of the foster care system when such other kinds of placements promote the best interests of children, and may include the following: 
(A)The development of best practice guidelines for expediting termination of parental rights. 
(B)Models to encourage the use of concurrent planning. 
(C)The development of specialized units and expertise in moving children toward adoption, guardianship, or reunification as a permanency goal through the use of established best practices in these areas. 
(D)The development of risk assessment tools to facilitate early identification of the children who will be at risk of harm if returned home. 
(E)Models to encourage the fast tracking of children who have not attained 1 year of age into pre-adoptive placements. 
(F)Development of programs that place children into pre-adoptive families without waiting for termination of parental rights. 
(3)Targeting of technical assistance to the courtsNot less than 50 percent of any amount appropriated pursuant to paragraph (4) shall be used to provide technical assistance to the courts. 
(4)Limitations on authorization of appropriationsTo carry out this subsection, there are authorized to be appropriated to the Secretary not to exceed $10,000,000 for each of fiscal years 2006 and 2007.. 
(b)Determination of whether AFCARS can be used to provide data necessary for calculating permanency incentive payments; authority to prescribe additional regulations if requiredThe Secretary shall determine whether the system established pursuant to section 479 of the Social Security Act is capable of being used to collect the data necessary to enable permanency incentive payments to be calculated under section 473A of such Act in a timely manner, and if not, the Secretary shall prescribe such regulations as may be necessary to make the system so capable. 
(c)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2005. 
 
